In The

Court of Appeals

Sixth Appellate District of Texas at Texarkana


______________________________


No. 06-08-00134-CV

______________________________




IN THE INTEREST OF A.D.A. AND S.L.A., CHILDREN






On Appeal from the 115th Judicial District Court

Marion County, Texas

Trial Court No. 0700108A







Before Morriss, C.J., Carter and Moseley, JJ.

Memorandum Opinion by Justice Moseley


MEMORANDUM OPINION


	Kevin Shawn Armstrong filed a pro se notice of appeal November 13, 2008.  Because this
Court initially determined Armstrong  desired to appeal from the final decree of divorce, we allowed
the appeal to proceed.  Armstrong has now informed this Court that his desire was to appeal from
the trial court's temporary order entered the same date as the final decree of divorce.  Orders of this
type are not subject to interlocutory appeal.  Tex. Fam. Code Ann. § 105.001(e) (Vernon 2008). 
Therefore, this Court is without jurisdiction to hear this appeal.
	We dismiss the appeal for want of jurisdiction.


						Bailey C. Moseley
						Justice

Date Submitted:	February 12, 2009
Date Decided:		February 13, 2009